J-A22003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ABDUL TROY GASTON                          :
                                               :
                       Appellant               :   No. 1833 MDA 2019

        Appeal from the Judgment of Sentence Entered October 10, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004157-2018


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 02, 2020

        Abdul Troy Gaston (Appellant) appeals from the judgment of sentence

imposed after he was convicted of two counts of possessing a controlled

substance with the intent to deliver (PWID); three counts of possessing drug

paraphernalia; and the summary offense of failing to use a turn signal.1

        On appeal, Appellant challenges the trial court’s denial of his

suppression motion, and presents a single question:

             Did Officer McGowan state specific and articulable facts that
        [Appellant] violated a motor vehicle code when he, [Appellant],
        complied with the laws of traffic?

Appellant’s Brief at 1.

        Appellant argues that the trial court erred in denying his suppression

motion because he “complied with the laws of traffic” and “was not required

____________________________________________


1   35 P.S. §§ 780-113(a)(30), (32); 75 Pa.C.S.A. § 3334.
J-A22003-20



to activate his left-hand turn signal to drive straight.” Appellant’s Brief at 9,

12.   Appellant contends that because he did not violate the Vehicle Code,

Officer McGowan lacked probable cause to initiate a traffic stop, and as a

result, the stop was unconstitutional and the evidence obtained from the stop

should have been suppressed.

      Preliminarily, we recognize:

      [An appellate court’s] standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, [the appellate court] is bound by [those]
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where . . . the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to [ ] plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015) (citation

omitted). Importantly, our scope of review is limited to the evidentiary record

from the suppression hearing. In re L.J., 79 A.3d 1073, 1087 (Pa. 2013).

      As to the statutory requirement to use a turn signal, the Vehicle Code

states:

      Upon a roadway no person shall turn a vehicle or move from one
      traffic lane to another or enter the traffic stream from a parked
      position unless and until the movement can be made with


                                      -2-
J-A22003-20


          reasonable safety nor without giving an appropriate signal in the
          manner provided in this section.

75 Pa.C.S.A. § 3334(a) (emphasis added). Probable cause is required for a

traffic     stop   under    Section   3334(a)    of   the   Motor   Vehicle      Code.

Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super. 2013), appeal

denied, 79 A.3d 1096 (Pa. 2013).

          Instantly, the officer who initiated the traffic stop was the only witness

to testify at the suppression hearing. The trial court summarized the evidence

as follows:

                 Officer Chad McGowan (hereinafter “Officer McGowan”) has
          been employed by the Harrisburg City Police for the past seven
          (7) years. (Notes of Pre-Trial Suppression Hearing held on
          February 5, 2019, hereinafter “N.T.” 3, 4). On June 27, 2018,
          Officer McGowan was working for the Street Crimes Unit. (N.T. 4).
          That day, Officer McGowan made a traffic stop of [Appellant].
          (N.T. 5). [Appellant]’s vehicle was traveling southbound on North
          7th Street in the opposite direction of Officer McGowan. Id. Officer
          [McGowan] observed [Appellant] leaning very heavily towards his
          right buttocks with his hand and arm concealing his face. (N.T. 6).
          Officer McGowan also observed a passenger slumped so far in the
          passenger seat that he could only see the very top of that person’s
          head. (N.T. 7). Officer McGowan turned his vehicle around in
          hopes of ascertaining the vehicle’s registration and license plate.
Id. Officer McGowan determined that the vehicle had a Missouri
          registration and was a rental. Id.

                [Appellant] was traveling southbound on North 7th Street,
          had approached a congested intersection of North 7th Street and
          State Street. (N.T. 8-9). [Appellant] came to a complete rest for
          a clearly marked stop sign at the intersection and then began
          traveling from North 7th Street onto State Street and did not
          properly signal. (N.T. 9). As a vehicle approaches State Street on
          North 7th Street, the road is broken down into multiple lanes.
          (N.T. 10). There are large white arrows that have been painted on
          the roadway indicating lanes of travel and suggested movements
          for that individual lane. (N.T. 12). The lane in which [Appellant]

                                         -3-
J-A22003-20


      was traveling indicated a direction to the left. Id. There are two
      stop signs at the intersection. (N.T. 16). Immediately beneath
      both stop signs there is a sign that says no left-hand turn. Id. This
      sign is to indicate that vehicles are not to enter in the westbound
      lane of travel. (N.T. 18).

             Officer McGowan initiated a traffic stop at 14th and Regina
      because [Appellant] had not properly indicated or signaled his new
      direction of travel. (N.T. 14).

Trial Court Opinion, 1/2/20, at 2.

      After hearing the evidence and the parties’ respective arguments, the

trial court denied Appellant’s suppression motion.       The court concluded, “I

believe the officer did articulate very well, in fact, the reasons for his stop, his

observation, and I believe it was reasonable for the stop.” N.T., 2/5/19, at

22.

      Appellant argues to the contrary, stating:

             In the present case, Officer McGowan stopped [Appellant’s]
      vehicle for his failure to use his left turn [signal] in alleged
      violation of 75 Pa.C.S.A. §3334(a) (Turning Movements and
      Required Signals). 75 Pa.C.S.A. §3334(a) states that “[U]pon a
      [roadway] no person shall turn a vehicle or move from one traffic
      lane to another or enter the stream of traffic from a parked
      position... without giving an appropriate signal in the manner
      provided in this section.”

             Simply stated [Appellant] did not violate the code because
      the appropriate signal to drive straight is no signal at all. When
      [Appellant] arrived at the stop sign, there were two signs that
      read “No Left-Hand Turn” immediately below the duel [sic] stop
      signs located at the intersection. Notably, Officer McGowan did not
      realize these signs were there when he stopped [Appellant]. To
      proceed from the stop sign, [Appellant] had three options. He
      could turn right, ignore the no left turn signs and make an illegal
      left turn, or continue straight. [Appellant] continued to drive
      straight. Accordingly, he was not required to activate his left-hand
      turn signal to drive straight.


                                       -4-
J-A22003-20



Appellant’s Brief at 12.

      We are not persuaded by Appellant’s characterization of how he

negotiated the intersection. Officer McGowan—the only witness—was asked

to describe the intersection, the “ingress and egress between the two streets

to move from one street to another,” and responded:

      It’s a very unique intersection. It’s very busy. There’s several
      lanes.

             Basically, [Appellant] was traveling southbound on North 7th
      Street, had approached this congested intersection of North 7 th
      Street and State Street. He had to come to a complete rest for a
      clearly marked stop sign at the intersection and then began
      traveling from North 7th Street onto State Street and did not
      properly signal.

N.T., 2/5/19, at 8-9.

      From the above testimony, Officer McGowan perceived that Appellant

failed to signal in violation of the Vehicle Code after he stopped at the stop

sign, and began traveling south from North 7th Street, and then east onto

State Street.

      Further, Appellant does not cite any analogous case law.       Both the

deputy district attorney and defense counsel agreed “there is no [case law]

dealing with an intersection like this.”   N.T., 2/5/19, at 20. However, the

deputy district attorney at both the suppression hearing and on appeal, has

cited Commonwealth v. Spieler, 887 A.2d 1271, 1275 (Pa. Super. 2005),

to emphasize that probable cause “does not require certainty, but rather exists

when criminality is one reasonable inference, not necessarily even the most



                                     -5-
J-A22003-20



likely inference.” Commonwealth Brief at 5-6; see also N.T., 2/5/19, at 20.

In Spieler, this Court stated:

       While an actual violation of the [Vehicle Code] need not ultimately
       be established to validate a vehicle stop, a police officer must have
       a reasonable and articulable belief that a vehicle or driver is in
       violation of the [Vehicle Code] in order to lawfully stop the vehicle.
       The issuance of a citation by an officer for a violation of the
       [Vehicle Code] is a matter within the sole discretion of that officer.

Spieler, 887 A.2d at 1275 (citation omitted).

       Again, the parties do not dispute that Appellant was driving in a

“complicated intersection with numerous lanes of travel,” or that Officer

McGowan articulated his belief that Appellant was required to use a turn signal

when driving south on North 7th Street, and then east onto State Street.2 See

Commonwealth Brief at 7.

       As noted, Officer McGowan was the only witness to testify at the

suppression hearing. He opined:

       It was my understanding, it’s still my understanding, my opinion,
       even after speaking with our Traffic Safety Unit, [Appellant] was
       originally traveling on North 7th Street southbound. When he
       came to that stop, he then turned his motor vehicle and began
       traveling on a different roadway in a different direction. He went
____________________________________________


2 On May 19, 2020, the Commonwealth filed in this Court a “Motion to Correct
Omission in Record,” asking us to order that the record be supplemented to
include two exhibits “crucial to the determination on appeal.” Motion at ¶ 5.
We granted the request by order entered May 20, 2020, and on June 2, 2020,
the record was supplemented to include from the suppression hearing
Commonwealth Exhibits 1 and 2, with Exhibit 1 being a Google Map depicting
an aerial view of the multiple lanes of North 7th Street and State Street
connecting with the State Street Bridge, and Exhibit 2 being an “on street”
Google Map view traveling south on North 7th Street and approaching the
intersection of State Street and North 7th Street. See N.T., 2/5/19, at 9-11.

                                           -6-
J-A22003-20


      from traveling southbound North 7th Street to making a left-hand
      turn, traveling eastbound on State Street. According to the Motor
      Vehicle Code, Title 75, Section 3334, that requires the operator to
      activate a turn signal to indicate –

                                      ***

      It was -- I believed at that time that [Appellant] had not properly
      indicated or signaled his new direction of travel, and that’s why I
      eventually initiated a traffic stop at 14th and Regina.

      Q:    Okay. That was the entirety of the basis of why you stopped
      the car?

      A. Yes, ma’am.


N.T., 2/5/19, at 12-13.

      Officer McGowan’s testimony supports the trial court’s factual finding

that “Appellant’s vehicle changed direction from southbound North 7th Street

to eastbound State Street without activating his turn signal in violation of the

Motor Vehicle Code.”      Trial Court Opinion, 1/2/20, at 3-4.       The court

continued:

      Officer McGowan also testified that he did not have any idea that
      Appellant was driving the vehicle nor did he target him in any way.
      Officer McGowan’s suppression hearing testimony describing his
      observations of Appellant’s operation of his vehicle was sufficient
      to establish probable cause to believe Appellant violated the Motor
      Vehicle Code for failure to activate his turn signal.
Id. at 4.

      The Commonwealth notes that the Motor Vehicle Code “is silent as to

what constitutes a turn,” and asserts “it was objectively reasonable for Officer

McGowan to conclude that when [Appellant] moved his vehicle in a marked

left–turn lane from one roadway to another that it was a turn requiring the

                                     -7-
J-A22003-20


use of a signal under the statute.” Commonwealth Brief at 7. Upon review of

the record—including the Google Map depictions admitted into evidence as

Exhibits 1 and 2—as well as the this Court’s decision in Commonwealth v.

Brown, supra, we agree.

     The Commonwealth cites Brown, where a police officer observed the

appellant make a left turn from one street onto another without using a turn

signal. We stated:

     Seeing this himself, [the officer] unquestionably possessed
     facts to warrant belief by any reasonable person that
     Appellant violated the vehicle code.

     Appellant argues that the lane from which he turned was
     designated for left turns only, giving Appellant no option other than
     to turn left. Appellant claims that he gave the proper signal because
     “[b]eing in the lane is already a signal of the intention to turn.”

     This is an issue of first impression in Pennsylvania.

     The statute requires use of a signal lamp or a hand signal when
     making a turn, and provides no exception for turns made from a
     lane designated for turns only. Appellant did not signal. Therefore,
     [the officer] was justified in initiating the traffic stop.

Brown, 64 A.3d at 1106 (emphasis added, citation omitted).

     The decision in Brown is instructive. We observed that Section 3334

provides no exception for turns made from a lane designated for turns only;

in fact, it does not provide any exception. Further, and as the Commonwealth

states, “the Motor Vehicle Code is silent as to what constitutes a turn.”

Commonwealth Brief at 7.




                                    -8-
J-A22003-20


        More than 50 years ago, in a personal injury action arising from an

automobile accident, the Pennsylvania Supreme Court found that one of the

defendants was not obligated to signal under a predecessor and since-

repealed statute, 75 Pa.C.S.A. § 1012(a). 3 The Court said:

        As to Section 1012(a), that section requires the prescribed signal
        when an automobile is turning from a ‘direct line.’ It seems to us
        that Section 1012(a) is entirely inapplicable to this situation. [The
        driver] did not turn from a direct line. She merely followed a
        curving highway, a continuous and unbroken stretch of road
        before her. Surely Section 1012(a) does not require a driver
        to give a signal to indicate that the road which he is
        traveling is about to curve.

Vescio v. Rubolino, 249 A.2d 914, 916 (Pa. 1969) (emphasis added).

        We recite the above language to emphasize that in this case, Appellant

was not merely “following a curving highway” or veering left on an “unbroken

stretch of road.”       The record supports the trial court’s factual findings.


____________________________________________


3   Section 1012(a) of the Motor Vehicle Code provided:

The driver of any vehicle upon a highway before starting, stopping, turning
from a direct line, moving from one traffic lane to another or entering the
traffic stream from a parked position, shall first see that such movement can
be made with safety. If any pedestrian may be affected by such movement a
clearly audible signal shall be given by sounding the horn. Before making any
such vehicle movement, the driver shall give a plainly visible signal in the
manner described in this section. The signal shall be given one hundred (100)
feet in advance of and during the turning movement or a lane change. The
signal shall be given prior to movement of the vehicle and prior to and during
entry of the vehicle into the traffic stream from a parked position. Stopping
signals shall be given during the time vehicle speed is being reduced by
braking.




                                           -9-
J-A22003-20


Appellant was driving in a unique, congested and busy area, “broken into

multiple lanes,” and with large white arrows painted on the road indicating

lanes of travel and suggested movements for that individual lane. Although

he continued in the same lane, Appellant drove south on North 7th Street, and

turned east onto State Street.

      For the above reasons, we discern no error in the trial court’s denial of

Appellant’s suppression motion — consistent with the court’s factual findings

from the testimony of the only witness, Officer McGowan — where the court

determined that Officer McGowan had probable cause to initiate the traffic

stop based on his reasonable and articulable belief that Appellant violated the

Vehicle Code.

      Judgment of sentence affirmed.

      Judge Stabile joins the memorandum.

      Judge Shogan notes dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2020




                                    - 10 -